                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ROBERT ROLSTON and CATHERINE R. )
DUNLAP-ROLSTON,                 )
                                )
        Plaintiffs,             )
                                )                          NO. 3:18-cv-00656
v.                              )                          JUDGE RICHARDSON
                                )
METROPOLITAN GOVERNMENT OF      )
NASHVILLE and DAVIDSON COUNTY, )
et al.,                         )
                                )
        Defendants.             )


                                             ORDER

       Pending before the Court are a Report and Recommendation of the Magistrate Judge

(Docket No. 76) and an Objection filed by Plaintiffs (Docket No. 79).

       When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(3). The district judge

may accept, reject, or modify the recommended disposition, review further evidence, or return the

matter to the magistrate judge with instructions. Id. As explained by one court within this circuit:

       De novo review in these circumstances requires at least a review of the evidence before
       the Magistrate Judge; the Court may not act solely on the basis of a Magistrate Judge's
       Report and Recommendation. The Court may supplement the record by entertaining
       additional evidence, but is not required to do so. After reviewing the evidence, the
       Court is free to accept, reject, or modify the findings or recommendations of the
       Magistrate Judge. If the Court accepts a Report and Recommendation, the Court is
       not required to state with specificity what it reviewed; it is sufficient for the Court
       to state that it engaged in a de novo review of the record and adopts the Report and
       Recommendation.
Shoucair v. Snacker, No. CIV.05-40341, 2006 WL 2604678, at *1 (E.D. Mich. Sept. 6, 2006)

(citations omitted). As in Shoucair, “[t]he Court has reviewed the Plaintiff[s’] complaint, the

Magistrate Judge's Report and Recommendations, and the Plaintiff[s’] objections. Having

conducted this review under the de novo standard for the portions of the Report and

Recommendations objected to . . . the Court concludes that the Magistrate Judge's reasoning and

conclusions are sound.” Id. at *2. That is, pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ.

P. 72(b)(3), the Court has reviewed de novo the Report and Recommendation, the Objection, and

the file; based on that review, the Objection of the Plaintiffs is overruled, and the Report and

Recommendation is adopted and approved.

       Plaintiffs have failed to show that this Court has diversity jurisdiction in this case. Although

Plaintiffs argue that three of the Defendants live outside Tennessee, Plaintiffs and Defendant

Metropolitan Government of Nashville and Davidson County are clearly both citizens of the State

of Tennessee—circumstances that destroys complete diversity. Moreover, Plaintiffs have not

identified the citizenship of the other Defendants.

       Plaintiffs do not raise any objection to the Report and Recommendation’s suggestion that

the Court has no subject-matter jurisdiction other than simply to state “It have the Federal

Question.” For the reasons stated in the Report and Recommendation, the Court finds that it has

no subject-matter jurisdiction in this case and declines to exercise supplemental jurisdiction over

any state law claims.

       Accordingly, this action is DISMISSED for lack of jurisdiction, and all pending motions

are DENIED as moot. The Clerk is directed to close the file. This Order shall constitute final

judgment for purposes of Fed. R. Civ. P. 58.
IT IS SO ORDERED.

                    ___________________________________
                    ELI RICHARDSON
                    UNITED STATES DISTRICT JUDGE
